Citation Nr: 1212829
Decision Date: 04/09/12	Archive Date: 05/24/12

DOCKET NO. 09-50 497	)        DATE APR 09 2012

On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right ankle disability, and if so, whether the claim should be granted.

2. Entitlement to service connection for bilateral foot disability.

3. Entitlement to service connection for back disability.

4. Entitlement to service connection for bilateral hip disability.

5. Entitlement to service connection for left eye disability, claimed as myopia.

6. Entitlement to service connection for left ankle disability.

7. Entitlement to service connection for right leg disability.

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to April 1983 and in January 1991, with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the claims folder.

During this hearing the Veteran stated that his claimed eye disability occurred one night while he was on patrol in service and got a stick stuck in his left eye. Accordingly, the Board has recharacterized the issue as shown on the title page.

REMAND

At the outset, the Board notes that the Veteran is service connected for left lower extremity arterial injury, status post operative with residuals, and status post left knee injury with residuals as a result of in-service injuries of his left leg in 1979 when his leg got caught between two vehicles.

-2-

The Veteran contends that he has right ankle disability, bilateral foot disability, back disability, bilateral hip disability, left ankle disability, and right leg disability as a result of an in-service injury of his feet and ankles and due to running for physical training. As mentioned above, he also alleges an eye disability due to an in-service injury to his left eye, causing him to wear glasses since the injury. Specifically, at the October 2011 hearing before the undersigned VLJ, the Veteran testified that he really started having problems when he went into the Ready Reserves, 30 to 45 days out of the year. The Veteran also stated that he was currently being treated at VA for his disabilities.

The record does not contain the Veteran's Reserve records, to include active duty for training (ACDUTRA) records. The specific periods of ACDUTRA have not been verified. In addition, VA medical records have not been associated with the claims file since January 2011.

On remand, the RO or the Appeals Management Center (AMC) should confirm all of the appellant's periods of ACDUTRA and inactive duty for training, and obtain all available outstanding VA medical records and Reserve records.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to verify all of the Veteran's periods of ACDUTRA and inactive duty for training in the Army Reserve, and to obtain all available medical records pertaining to such service. Efforts to obtain the records should continue until it is determined that the records do not exist or that further efforts to obtain the records would be futile. If necessary, the Veteran should be requested to submit any such records in his possession.

-3-

2. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disabilities on appeal, to include any more recent VA medical records. If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request him to submit the outstanding evidence.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

-4-

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-5-



